The opinion of the court was delivered hy
Fenner, J.
An exception was filed to the right of plaintiff to stand in judgment as testamentary executor on the grounds that the will under which he was appointed is invalid; that, if invalid, it is not shown that it has not been completely executed; and that, as there are no debts due by the succession, in this State, there is no necessity for an executor or administrator.
Tiie exception does not deny that the plaintiff has been regularly appointed and qualified as executor under the decree of a court of competent jurisdiction. Such a decree must be treated as prima facie valid; and even il' it were conceded, argv,mentí gratia, that defendant, a. mere debtor of the succession,- could attack it in this collateral way. yet as the grounds of the attack are matters extraneous to the probate proceeding, the burden of proof would lie on him, and he has offered no evidence whatever on the subject.